     Case 1:13-cv-00222-MW-GRJ Document 247 Filed 02/11/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

RICHARD ALEXANDER
WILLIAMS,

      Plaintiff,

v.                                             CASE NO.: 1:13cv222-MW/CAS

FIRST ADVANTAGE
BACKGROUND SERVICES
CORPORATION,

     Defendant.
____________________________/

             ORDER DISMISSING CLAIMS WITH PREJUDICE

      This Court has considered, without hearing, the parties’ Joint Motion for

Vacatur and Dismissal of the Action. ECF No. 246. In that motion, the parties

inform this Court they have reached a confidential settlement of the claims in this

action as well as Plaintiff’s entitlement to an award of attorney’s fees and costs. Id.;

see ECF No. 216 (holding Plaintiff is entitled to such an award and reserving ruling

as to the amount).

      The United States Court of Appeals for the Eleventh Circuit has recently

remanded this case to this Court for vacatur of the jury’s award of punitive damages
     Case 1:13-cv-00222-MW-GRJ Document 247 Filed 02/11/20 Page 2 of 2




in its prior judgment and entry of a revised judgment reflecting a reduced award.

ECF Nos. 244 & 245. Accordingly,

IT IS ORDERED:

   1. The joint motion for vacatur and dismissal, ECF No. 246, is GRANTED and

      Plaintiff’s claims are DISMISSED with prejudice. This Court’s prior

      amended judgment, ECF No. 196, is VACATED and Plaintiff’s motion for

      attorney’s fees and costs, ECF No. 197, is DENIED AS MOOT to the extent

      this Court previously reserved ruling thereon.

   2. The Clerk shall close the file.

      SO ORDERED on February 11, 2020.
                                        s/Mark E. Walker                   ____
                                        Chief United States District Judge




                                          2
